DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 21, the term “has a contour whereby “R0-r/tan(b) is greater than or equal to 0.4 mm” lacks support in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the original disclosure recites that the lift height, related to the rotational offset between the post and structural part, and connecting screw, is greater than 0.4, 0.6 or 1 mm (see [0064]).  However, the lift height is defined by the formula as recited at paragraphs [0090] and [0091], reproduced below.  The Examiner notes that the formula for lift height depends on variable including contact angle, Diameter, eccentricity and difference in radius, and not merely the difference in radius over the tangent of the taper angle as claimed.  As such, the equation recited in claim 1, and the statement that it describes a lift height greater than the values claimed and recited in the specification, lack antecedent basis in the original disclosure and as such are deemed new matter and must be removed.  Clarification is required. 

    PNG
    media_image1.png
    120
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    272
    media_image2.png
    Greyscale


Regarding claims 17 and 22, the claims are rejected for the same reasons as explained above.  Additionally, the claims state that the lift height is at least 900 microns/n.  However, where n=3, the claim thereby states that the lift height is at least 300 microns (this results in the largest value of lift height).  However the claim additionally require the lift height to be at least 0.4 mm (400 microns).  As such, the claim contradicts itself by stating that the lift height is at least 300 microns and at least 400 microns.  Further, the term “at least 900 um/n” lacks support in the original disclosure and is deemed new matter.  Additionally, the claim results in the recitation of lift heights (e.g. below 400 microns, per the first equation in the claim) that are below the values supported by the original disclosure and listed later in the claim (e.g. 0.4 mm).  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 21, , the term “has a contour whereby “R0-r/tan(b) is greater than or equal to 0.4 mm” is indefinite, as it is unclear how the claimed formula calculates a lift height, which formula is different than that recited in the specification.  Specifically, the original disclosure recites that the lift height, related to the rotational offset between the post and structural part, and connecting screw, is greater than 0.4, 0.6 or 1 mm (see [0064]).  However, the lift height is defined by the formula as recited at paragraphs [0090] and [0091], reproduced below.  The Examiner notes that the formula for lift height depends on variable including contact angle, diameter, eccentricity and difference in radius, and not merely the difference in radius over the tangent of the taper angle as claimed.  As such, the equation recited in claim 1, and the statement that it describes a lift height greater than the values claimed and recited in the specification, is indefinite, as it is unclear how a different formula than disclosed can result in the same lift height values, and how particularly the lift height is thereby calculated.  Further, it is noted that lift height is dependent on the relationship between one component and the other, and as such it is unclear how such measure can be specified when only one component is recited by the claims.  See Fig. 41 of the instant disclosure.  Clarification is required. 
Regarding claims 17 and 22, the claims are rejected for the same reasons as explained above.  Additionally, the claims state that the lift height is at least 900 microns/n.  However, where n=3, the claim thereby states that the lift height is at least 300 microns (this results in the largest value of lift height).  However the claim additionally require the lift height to be at least 0.4 mm (400 microns).  As such, the claim contradicts itself by stating that the lift height is at least 300 microns and at least 400 microns.  Further, the Examiner notes that the claim now recites that the equation listed therein, describes a lift height, and as such it is unclear if the equation in claims 9 and 21 also therefore recite a lift height.  If so, it is unclear how a lift height can be described with just one component, as the equation listed in the original disclosure relies on parameters based on the relationship of the position of one component to another.  See Fig. 41 and above.  Clarification is required.  
Claims 25-28 are rejected based on the same grounds as explained above, and additionally, claims 26 and 28 are duplicates of claims 25 and 27 respectively.  It is unclear if a dependency issue is present of if a typographical error has occurred.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich (DE 102006018726 A1, as evidenced by its Machine Translation) in view of Schroder (DE 19753577 A1, as evidenced by its Machine Translation) further in view of Hurson (US 6733291).
Regarding claim 24, Zipprich discloses a dental component (12/21/31, see Figs. 5-5a) comprising a contact pin (12) which can be placed in a recess in a second dental component (capable of being used as such, second component not positively required, recited nor part of the claimed component), wherein each horizontal cross section of the contact pin along its entire length has at least two primary directions in which the radius of the cross section adopts a relative maximum value, and at least two secondary directions in which the radius adopts a relative minimum value (e.g. elliptical or oval shaped pin, as shown in Figs. 5-5a, see Machine Translation, page 11, par 3; page 13, last paragraph; page 14, paragraphs 1-2 and 4, page 15, paragraphs 2 and 5, page 16, paragraphs 1-2, page 2, paragraph 5; page 5, paragraph 1; an oval or ellipse has two maximum radius locations, and two minimum radius locations); wherein the outer contour of said each horizontal cross section of the contact pin is selected in such a way that it has precisely one tangent at each point and is intersected at two points, at most, by any straight line (e.g. by virtue of the convex ovular or elliptical construction as shown); wherein segments of the outer contour of each cross-section between any two adjacent primary direction are convex and correspond to a segment of an oval (e.g. at least a portion of an oval can be drawn on at least part of the segments), and wherein the contact pin is tapered along its entire length, thereby having a taper angle (e.g. conical, see citations above; along entire length of part 12).  Zipprich, however, does not explicitly teach wherein the cross sectional shape comprises three primary directions of maximum radius, and three secondary directions of minimum radius as required.  
Schroeder, however, teaches a dental implant (Figs. 1a-2a) with an indexing contact pin (10) or recess (3), having a cross sectional shape having at least three primary directions with a maximum radius (e.g. rounded vertices as shown in the top view) and at least three secondary directions in which the radius is at a minimum (e.g. between the vertices), and wherein the contour is selected in such a way that it is intersected at two points, at most, by any straight line, has precisely one tangent at each point, and wherein segments of the contour between any two adjacent primary direction are convex and correspond to a segment of an oval (e.g. due to the round and convex shape, see Figs; at least a portion of an oval can be drawn on at least part of the segments).  In other words, Schroeder teaches an implant/component connection, comprising mating male and female components (which can be interchangeable arranged on the implant/component as desired), and each having the rounded tri-oval shape as shown.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich to include the shape of Schroeder’s indexing element shape, as such modification would merely involve a change of shape or duplication of known parts of the device, both being suggested by Zipprich, and which have been held to be within the skill of the ordinary artisan.  It is noted that should the device of Zipprich be modified with the teachings of Schroeder, the horizontal cross sections would have the tri-oval cross sections as shown.  
Zipprich/Schroder, as combined above, discloses all the limitations of the claimed invention, including wherein when the component has a number of primary directions (including 3), there is a ratio between the minimum and maximum radius as required, but does not teach that the ratio is between 70-95% as required.  
Hurson, however, teaches a dental component (see Fig. 2a) having a cross section that has 3 primary directions corresponding to the maximum radius (e.g. radius at projections 64 (R3 or R1+ R2) and a 3 secondary directions corresponding to the minimum radius (e.g. radius between projections 64; R1), wherein the ratio of the first to second radius is between approximately 4:1 and 2:1, such that for 3 primary directions, the ratio of minimum radius and maximum radius (e.g. R1/R3) is between 70-95% (see abstract, col 6, lines 1-29 and Fig. 1c).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich/Schroder to include Hurson's ratio between maximum and minimum ratio, as such modification would optimize the strength and anti-rotation properties of the component and connection.  
Claims 9-11, 13, 16-23 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich (DE 102006018726 A1, as evidenced by its Machine Translation) in view of Schroder (DE 19753577 A1, as evidenced by its Machine Translation), further in view of Mundorf (US 2008/0241789 A1).
Regarding claims 9-11, and 16-20 Zipprich discloses a dental component (12/21/31, see Figs. 5-5a) comprising a contact pin (12) which can be placed in a recess in a second dental component (capable of being used as such, second component not positively required, recited nor part of the claimed component), wherein each horizontal cross section of the contact pin along its entire length has at least two primary directions in which the radius of the cross section adopts a relative maximum value, and at least two secondary directions in which the radius adopts a relative minimum value (e.g. elliptical or oval shaped pin, as shown in Figs. 5-5a, see Machine Translation, page 11, par 3; page 13, last paragraph; page 14, paragraphs 1-2 and 4, page 15, paragraphs 2 and 5, page 16, paragraphs 1-2, page 2, paragraph 5; page 5, paragraph 1; an oval or ellipse has two maximum radius locations, and two minimum radius locations); wherein the outer contour of said each horizontal cross section of the contact pin is selected in such a way that it has precisely one tangent at each point and is intersected at two points, at most, by any straight line (e.g. by virtue of the convex ovular or elliptical construction as shown); wherein segments of the outer contour of each cross-section between any two adjacent primary direction are convex and correspond to a segment of an oval (e.g. at least a portion of an oval can be drawn on at least part of the segments), and wherein the contact pin is tapered along its entire length, thereby having a taper angle B (e.g. conical, see citations above; along entire length of part 12).  Zipprich further discloses wherein the dental component is a structural part and the second dental component (not positively required) is capable of being a post part of the dental implant (per clam 10); and whereupon a dental restoration can be attached thereto (capable of being used as such; per claim 16).  Zipprich further discloses wherein the indexing means (oval or elliptical configuration) can take any shape and that the number of sides/indexing directions can be varied as desired (see citations above). Zipprich, however, does not explicitly teach wherein the cross sectional shape comprises three primary directions of maximum radius, and three secondary directions of minimum radius as required.
Schroeder, however, teaches a dental implant (Figs. 1a-2a) with an indexing contact pin (10) or recess (3), having a cross sectional shape having at least three primary directions with a maximum radius (e.g. rounded vertices as shown in the top view) and at least three secondary directions in which the radius is at a minimum (e.g. between the vertices), and wherein the contour is selected in such a way that it is intersected at two points, at most, by any straight line, has precisely one tangent at each point, and wherein segments of the contour between any two adjacent primary direction are convex and correspond to a segment of an oval (e.g. due to the round and convex shape, see Figs; at least a portion of an oval can be drawn on at least part of the segments).  In other words, Schroeder teaches an implant/component connection, comprising mating male and female components (which can be interchangeable arranged on the implant/component as desired), and each having the rounded tri-oval shape as shown.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich to include the shape of Schroeder’s indexing element shape, as such modification would merely involve a change of shape or duplication of known parts of the device, both being suggested by Zipprich, and which have been held to be within the skill of the ordinary artisan.  It is noted that should the device of Zipprich be modified with the teachings of Schroeder, the horizontal cross sections would have the tri-oval cross sections as shown. 
Regarding claim 17 and the limitation of claim 9 stating that the contact pin has a contour according to the lift height equation as claimed, being greater than 0.4 mm, the modified device of Zipprich/Schroeder, as combined above, inherently has a lift height (defined by the difference in maximum and minimum radius and the tangent of the taper angle), and as such wherein when placed in a recess, which has the shape of the outer contour of the contact pin, of a post part of a dental implant (capable of being used as such), the component has the lift height as a function of a taper angle and the minimum radius in the secondary direction, according to the claimed equation (by virtue of having the maximum radius, minimum radius, and taper angle), the lift height implicitly having a value.  However, Zipprich/Schroeder does not specifically disclose a lift height value.  
Mundorf, however, teaches a dental implant component (21) and matching implant bore (15), having multiple parameters including major and minor diameters (radius), length and top and bottom widths (see Figs. 6a and 6b and Table of [0091], which can be used to calculate a lift height of greater than 0.4 mm, and greater than 0.6 mm (per claims 25-26), as best understood by the Examiner (e.g. R0= 1, r=0.6; taper length 9; used to calculate a taper angle of 2.5 degrees; per claim 13; arctan of difference in radius divided by taper length).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Zipprich/Schroeder, as combined above, to include Mundorf’s dimensions to result in a lift height of at least 0.4 mm, as such modification would merely involve a change of size of a component, which has been held to be within the skill of the ordinary artisan.  
It is noted that the claim is indefinite, as explained above, and is interpreted as best understood by the Examiner.  Therefore, in an alternative interpretation, should Applicant traverse the disclosure of the dimensions of Mundorf resulting in a lift height as claimed, the Examiner notes that the desired lift height value is a result effective variable, dependent on the desired degree of taper, and size/ratio of the radii (which Zipprich discloses can be varied as desired, see above) and interaction with other components.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Zipprich/Schroeder/Mundorf to include a vary the size parameters to provide a lift height value as desired, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Additionally and further, the lift height of the device of Zipprich/Schroeder/Mundorf, as combined above, as a function of a rotational offset from a rotational offset between the component and the post part is capable of being at least 900 microns/number of primary directions in the post part (e.g. dependent on the particular post part used, which is not positively recited nor required by the claim; device is configured to achieve the claimed functional language when used with an appropriately sized and shaped post part).  
 Zipprich/Schroeder/Mundorf, as combined above, further teaches wherein the lift height is capable of preventing outer threads of a connecting screw inserted in the component from engaging inner threads of the post part unless the rotational offset of the contact pin and recess is such that a force applied by the screw on the structural part begins to self-center the component in the post (e.g. capable of being used with an appropriately sized and shaped connection screw and recess as such in order to perform the functional language; not positively required, per claim 18); wherein the outer threads of a connecting screw do not engage the inner threads of the post, where the rotational offset between the component and post is 360/2n, where n is the number or primary direction (e.g. capable of being used with an appropriately sized and shaped screw and post part as such in order to perform the functional language; neither the screw not post part are positively recited not a part of the claimed component; per claim 19); and wherein upon self-centering and tightening of the connecting screw, the outer threads of the screw and the inner threads of the post become engaged (e.g. capable of being used with an appropriately sized and shaped screw and post part as such in order to perform the functional language; neither the screw not post part are positively recited not a part of the claimed component; per claim 20).  
Regarding claims 21-23, Zipprich discloses a dental implant (2, see Figs. 5-5a) comprising a shaped recess (11) which receives a contact pin of a structural part of the implant (capable of being used as such, contact pin not positively required, recited nor part of the claimed implant), wherein each horizontal cross section of the recess along its length that receives the contact pin (dependent on pin used) has at least two primary directions in which the radius of the cross section adopts a relative maximum value, and at least two secondary directions in which the radius adopts a relative minimum value (e.g. elliptical or oval shaped recess, as shown in Figs. 5-5a, see Machine Translation, page 11, par 3; page 13, last paragraph; page 14, paragraphs 1-2 and 4, page 15, paragraphs 2 and 5, page 16, paragraphs 1-2, page 2, paragraph 5; page 5, paragraph 1; an oval or ellipse has two maximum radius locations, and two minimum radius locations); wherein the contour of said each horizontal cross section of the recess is selected in such a way that it has precisely one tangent at each point (e.g. by virtue of the ovular or elliptical construction as shown); wherein segments of the contour of each cross-section between any two adjacent primary directions are concave and correspond to a segment of an oval (e.g. at least a portion of an oval can be drawn on at least part of the segments), and wherein the recess has a taper with a taper angle (implicitly; e.g. conical, see citations above).  Zipprich further discloses wherein the indexing means (oval or elliptical configuration) can take any shape and that the number of sides/indexing directions can be varied as desired (see citations above). Zipprich, however, does not explicitly teach wherein the cross sectional shape comprises three primary directions of maximum radius, and 3 secondary directions of minimum radius as required.  
Schroeder, however, teaches a dental implant (Figs. 1a-2a) with an indexing contact pin (10) or recess (3), having a cross sectional shape having at least three primary directions with a maximum radius (e.g. rounded vertices as shown in the top view) and at least three secondary directions in which the radius is at a minimum (e.g. between the vertices), and wherein the contour is selected in such a way that it is intersected at two points, at most, by any straight line, has precisely one tangent at each point, and wherein segments of the contour between any two adjacent primary direction are concave and correspond to a segment of an oval (e.g. in the recess, due to the round and concave shape, see Figs; at least a portion of an oval can be drawn on at least part of the segments).  In other words, Schroeder teaches an implant/component connection, comprising mating male and female components (which can be interchangeable arranged on the implant/component as desired), and each having the rounded tri-oval shape as shown.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich to include the shape of Schroeder’s indexing element in the recess, as such modification would merely involve a change of shape or duplication of known parts of the device, both being suggested by Zipprich, and which have been held to be within the skill of the ordinary artisan.
Regarding claim 22 and the limitation of claim 21 stating that the recess has a contour according to the lift height equation as claimed, being greater than 0.4mm, the modified device of Zipprich/Schroeder, as combined above, inherently has a lift height (defined by the difference in maximum and minimum radius and the tangent of the taper angle), and as such wherein when a contact pin having an outer contour that is the same as the contour of the shaped recess is placed therein (capable of being used as such), the contact pin has the lift height as a function of a taper angle and the minimum radius in the secondary direction, according to the claimed equation (by virtue of having the maximum radius, minimum radius, and taper angle), the lift height implicitly having a value.  However, Zipprich/Schroeder does not specifically disclose a lift height value.  
Mundorf, however, teaches a dental implant component (21) and matching implant bore (15), having multiple parameters including major and minor diameters (radius), length and top and bottom widths (see Figs. 6a and 6b and Table of [0091], which can be used to calculate a lift height of greater than 0.4 mm, and greater than 1 mm (per claims 27-28), as best understood by the Examiner (e.g. R0= 1, r=0.6; taper length 9; used to calculate a taper angle of 2.5 degrees, see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Zipprich/Schroeder, as combined above, to include Mundorf’s dimensions to result in a lift height of at least 0.4 mm, as such modification would merely involve a change of size of a component, which has been held to be within the skill of the ordinary artisan.  
It is noted that the claim is indefinite, as explained above, and is interpreted as best understood by the Examiner.  Therefore, in an alternative interpretation, should Applicant traverse the disclosure of the dimensions of Mundorf resulting in a lift height as claimed, the Examiner notes that the desired lift height value is a result effective variable, dependent on the desired degree of taper, and size/ratio of the radii (which Zipprich discloses can be varied as desired, see above) and interaction with other components.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Zipprich/Schroeder/Mundorf to vary the size parameters to provide a lift height value as desired, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Additionally and further, the lift height of the device of Zipprich/Schroeder/Mundorf, as combined above, as a function of a rotational offset from a rotational offset between the component and the contact pin is capable of being at least 900 microns/number of primary directions in the structural part (e.g. dependent on the particular structural part used, which is not positively recited nor required by the claim; device is configured to achieve the claimed functional language when used with an appropriately sized and shaped structural part).  Zipprich/Schroeder/Mundorf, as combined above, further teaches wherein the lift height is capable of preventing outer threads of a connecting screw inserted in the structural part from engaging inner threads of the implant unless the rotational offset of the contact pin and recess is such that a force applied by the screw on the structural part begins to self-center the structural part in the implant (e.g. capable of being used with an appropriately sized and shaped connection screw and contact pin as such in order to perform the functional language, neither of which are positively required; per claim 23).  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich in view of Schroder in view of Mundorf, as combined above, further in view of Hurson (US 6733291).
Regarding claim 12, Zipprich/Schroder/Mundorf, as combined above, discloses all the limitations of the claimed invention, including the dental component and contact pin, and specifically explained above in regards to claim 9 (limitations therein are identical), and including wherein when the component has a number of primary directions (including 3), there is a ratio between the minimum and maximum radius as required, but does not teach that the ratio is between 70-95% as required.  
Hurson, however, teaches a dental component (see Fig. 2a) having a cross section that has 3 primary directions corresponding to the maximum radius (e.g. radius at projections 64 (R3 or R1+ R2) and a 3 secondary directions corresponding to the minimum radius (e.g. radius between projections 64; R1), wherein the ratio of the first to second radius is between approximately 4:1 and 2:1, such that for 3 primary directions, the ratio of minimum radius and maximum radius (e.g. R1/R3) is between 70-95% (see abstract, col 6, lines 1-29 and Fig. 1c).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich/Schroder/Mundorf to include Hurson's ratio between maximum and minimum ratio, as such modification would optimize the strength and anti-rotation properties of the component and connection.  
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich in view of Schroder in view of Mundorf, as combined above, further in view of Schroering (US 6419492 B1).
Regarding the above claims, Zipprich/Schroeder/Mundorf discloses that the pin is tapered, but does not explicitly discloses a taper angle of between 1-15, 5-10 or 6 degrees as required, according to an alternate interpretation.  
Schroering, however, teaches an implant/abutment system including a post part (12) with a recess (26) and a structural part (14) with a pin (40) which are both conical and have a taper angle in the range of 1-15, 5-10 (e.g. approximately 7 degrees, col 2, lines 47-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich/Schroeder/Mundorf to include Schroering's taper angle, as such modification would reduce the risk of abutment loosening and prevent contaminants from entering the implant (see Schroering, col 1, lines 16-17, col 3, lines 27-30, col 4, lines 24-35).  Regarding claim 15, Zipprich/Schroeder/Mundorf/Schroering, as combined above, teaches wherein the taper angle is approximately 7 degrees, but does not explicitly teach 6 degrees as required.  However, it is noted that the specific degree of taper is a result effective variable dependent on the desired sealing properties and friction between the components.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Zipprich/Schroeder/Mundorf/Schroering, as combined above to include a taper angle of 6 degrees, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) and since the term approximately 7 degrees allows for values slightly above and below 7 degrees (see In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). 
Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Regarding Applicant’s arguments to criticality of the recited lift height, the Examiner notes that the arguments do not address the new grounds of rejection above regarding the prior art, and 35 USC 112.  Additionally, the arguments are based on the interaction between the component, screw and implant.  In the argued claims, however, only one of the implant, component or screw are recited in each claim, and as such the arguments of criticality are not commensurate with the scope of the claims.  
Regarding claim 24, the Examiner notes that the claim has not been amended to include the new limitations as in claim 9, and further that no specific arguments against the relied on combination are provided.  
The Examiner notes that several clarity issues have become present in the instant amendment, and as such the Examiner invites Applicant to contact the Examiner for an interview to determine the clarity of the terms prior to the subsequent action.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection above, necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2021/0068931 teaches a similar shape of an abutment in Fig. 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772